Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Pursuant to the amendment dated 12/03/2021, new claims 37-39 have been added.  Claims 1-21 were cancelled in a previous communication.  Claims 22-27, 29, and 31-39 are pending.  Claims 35 and 36 stand withdrawn without traverse.  

Claims 22-27, 29, 31-34 and 37-39 are under current examination.  
A terminal disclaimer is on file for US 9,289,442, US 10,265,334; and US 10,500,220.
The obviousness rejection over Kougoulos et al. (US 9,757,397; issue date: 09/12/2017) is withdrawn in view of Applicant’s arguments on page 8 of the remarks.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120 and 121, as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/504,628, 61/610,137, PCT/US2012/045384, 14/134,737, 14/887,648, and 16/209,542, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 24 recites the limitation “wherein the alcohol is present in the anhydrous pharmaceutical composition at a concentration in a range of 60% to 90% by weight of the anhydrous pharmaceutical composition” (emphasis added).  The examiner is unable to locate support for the lower limit of this range in any of the parent filed applications.   In claims 31 and 34, the lower limit on amount of viscosity increasing agent and humectant and the range in amount of organic solvent are not supported in  US provisional application no. 61/504,628.  These limitations are supported in 61/610,137.  
Claim 24 is afforded an effective filing date of 12/19/2013, the filing date of the earliest US parent application: 14/134,737.  
Claims 31 and 34 are afforded an effective fling date of 03/13/2012, the filing date of US provisional application no. 61/610,137.  

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 



On page 6, Applicant argues that the range 50 to 90% by weight supports the lower limit on amount of solvent recited in claim 24 of 60% by weight because this value is encompassed by the broader range explicitly disclosed.  Applicant cites para 0063 and 0067 of the provisional application’s specification (Ser. No. 61/504,628), where the range 60% to 90% is disclosed.  
The examiner respectfully disagrees that the broader range provides support within the meaning of 35 USC 112(a) for all values falling within the range 50% to 90% by weight.  Nothing in the application directs one towards the particular subset of values embraced by claim 24 as in In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976).  The examiner maintains the opinion that the lower limit 60% by weight is not supported as required under 35 USC 112(a) in order for the application to receive the benefit of priority to foreign or provisional applications.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites the limitation “wherein the alcohol is present in the anhydrous pharmaceutical composition at a concentration in a range of 60% to 90% by weight of the anhydrous pharmaceutical composition” (emphasis added).  The examiner is unable to locate support for the lower limit of this range in any of the parent filed applications.  Claim 24 is rejected under 35 USC 112(a) for introducing new matter because the instant application is a CON of US16209542, which is a DIV of US14887648, which in turn is a DIV of US14134737.  The examiner was unable to locate support for the 

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. On page 7, Applicant argues that the concentration range is fully supported by the earliest priority application and the instant application as discussed above.  These arguments are not persuasive for the reasons set forth in the Response to Arguments section following the Priority section of this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-34 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,757,397.


Inter alia, the claims of the ‘397 patent embrace a composition comprising the viscosity increasing agent, hydroxypropyl cellulose, the solvent, ethanol, the humectant, hexylene glycol, and the water repelling agent, cyclomethicone (para 0055-0058 of the '397 specification). The composition comprises a diazeniumdiolated co-condensed silica particle.  The amounts of each ingredient embraced by the ‘397 patent overlap with amounts required by the instant claims. See MPEP 2144.05 regarding overlapping ranges: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  The particle size of the NO releasing particles is less than 10 microns (col 14, line 31).  The examiner considers the shelf life to be an inherent property of the compositions embraced by these patents because the ingredients are identical.  It is obvious to store any pharmaceutical composition in a package for ease of storage and handling.

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. On page 8, Applicant asserts that the ‘397 claims do not describe or suggest the compositions of pending claims 22-24.  This argument is not persuasive because it does not address the specific limitations the examiner pointed out in the rejection.  The method of the ‘397 patent would form a composition falling within the scope of the instant claims.  See 37 CFR 1.111(b).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 22-25, 30, 31, 33, and 34a re rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peyrot et al. (WO 2000/02953; publication date: 01/20/2000; cited in the IDS filed 11/04/2019; citing the English Human Translation) as evidenced by Labrie (US 6,465,445; issue date: 10/15/2002; cited in the IDS filed 11/04/2019) and as evidenced by Steele et al. (US 2009/0170989; publication date: 07/02/2009) in view of Peters EP 1704876; publication date: 09/27/2006) and Schoenfisch et al. (US 2009/0214618; publication date: 08/27/2009; cited in the IDS filed 11/04/2019).  

Peyrot discloses a pharmaceutical composition containing no water (anhydrous) comprising (in percent by weight) 2% of anti-acne agent, salicylic acid, 1 % of the viscosity increasing agent, hydroxypropyl cellulose, 4% of the humectant, transcutol (i.e. diethyleneglycol monomethyl ether, see Labrie, col 35, lines 25-27, and see Steele 0035, which discloses that diethyleneglycol monomethyl ether has humectant properties), 50% of the solvent, ethanol, and 20 % of the water repellent, cyclomethicone (example 1, page 6). The composition disclosed by Peyrot differs from the composition instantly claimed in that the composition does not comprise diazeniumdiolated co-condensed silica particles.  
Peters discloses that NO-releasing devices (i.e. a source of nitric oxide) can be used to treat acne (abstract).
Schoenfisch discloses NO-releasing particles intended to act as an active pharmaceutical agent (abstract) made from co-condensed silica (para 0068, lines 1-2), comprising diazeniumdiolate as the NO donor (para 0064, lines 1-2 and examples 
It would have been prima facie obvious to use the NO-releasing particles made from co-condensed silica comprising diazeniumdiolate as the NO donor in Peyrot’s invention.  One having ordinary skill in the art would have recognized that the NO released from the particles would function as an anti-acne agent in view of Peters.  Accordingly, it would be obvious to combine the NO releasing particles of Schoenfisch with Peyrot’s composition containing anti-acne agents because these agents were known to serve the same purpose.  See MPEP 2144.06.  One would have had additional reasonable expectation of success because Schoenfisch discloses that the particles can be formulated in a topical composition (Schoenfisch: claim 63) and can be formulated as a suspension in an anhydrous composition comprising a thickening agent (0314).  The examiner notes that the formulation of Peyrot/Schoenfisch would be a suspension as the particles are silica and would not dissolve in an ethanolic composition.  
With regard to claim 23, as noted above, Schoenfisch discloses particle size of 200-300 nm.
With regard to claim 24, the amount of ethanol in Peyrot’s example composition is 50%; however, the proportion of ethanol relative to hydroxypropylcellulose would affect the viscosity of the composition.  As there may be different esthetic preferences for viscosity, the examiner does not consider the limitation on amount of alcohol to patentably define over the prior art.  Please refer to MPEP 2144.05(II)(A): Generally, 
With regard to claim 25, as noted above, the solvent is ethanol.
With regard to claims 31 and 34, as noted above, the composition disclosed by Peyrot contains 1 percent of the viscosity increasing agent hydroxypropylcellulose, 50% ethanol, 4% of the humectant diethyleneglycol monomethyl ether.    The composition disclosed by Peyrot differs from the composition instantly claimed in that the amount of cyclomethicone falls just outside the range allowed by claim 34; however Peyrot discloses a preferred range for cyclomethicone in the gel formulation of 18-22%. MPEP 2144.05(1) states that prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
With regard to claim 33, as noted above, the composition contains both diethyleneglycol monomethyl ether and the water repellant cyclomethicone.  

Claims 26, 27, 29 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peyrot et al. (WO 2000/02953; publication date: 01/20/2000; cited in the IDS filed 11/04/2019; citing the English Human Translation) as evidenced by Labrie (US 6,465,445; issue date: 10/15/2002; cited in the IDS filed 11/04/2019) and as evidenced by Steele et al. (US 2009/0170989; publication date: 07/02/2009) in view of Peters EP 1704876; publication date: 09/27/2006) and Schoenfisch et al. (US 2009/0214618; publication date: 08/27/2009; cited in the IDS filed 11/04/2019) as applied to claims 22-25, 30, 31, 33, and 34 above, and further in view of Davies et al. (US 2004/0067595; publication date: 04/08/2004).

The relevant disclosures of Peyrot, Peters, and Schoenfisch are set forth above. Peyrot discloses that the diethylene glycol monomethyl ether (i.e. transcutol) serves as a permeation enhancer in their composition (English machine translation: page 7, lines 12-13 states that the glycol ether (e.g. Transcutol) is an adsorption promoter). 
With regard to claims 26, 27, 29, and 37-39, it is obvious to store any pharmaceutical composition in a package for ease of storage and handling.  One having ordinary skill in the art would be motivated to optimize the shelf life of any pharmaceutical in order for the product to be useful to the patient for the maximum amount of time.  One would do so by selecting ingredients known to be chemically compatible with each other and the active agent.  One would be motivated to choose, for example a non-aqueous composition because nitric oxide is highly labile in aqueous composition with a half-life of 10 to 30 seconds in aqueous solution (Davies: 0003).  For this reason, the examiner does not consider the limitations of instant claims 26, 27, 29 and 37-39 to patentably define over the prior art.  

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peyrot et al. (WO 2000/02953; publication date: 01/20/2000; cited in the IDS filed 11/04/2019; citing the English Human Translation) as evidenced by Labrie (US 6,465,445; issue date: 10/15/2002; cited in the IDS filed 11/04/2019) and as evidenced by Steele et al. (US 2009/0170989; publication date: 07/02/2009); in view of Peters EP 1704876; publication date: 09/27/2006) and Schoenfisch et al. (US 2009/0214618; publication date: 08/27/2009; cited in the IDS filed 11/04/2019) as applied to claims 22-25, 30, 31, 33, and 34 above, and further in view of Horstmann et al. (US 5,912,008; issue date: 06/15/1999; cited in the IDS filed 11/04/2019) .

The relevant disclosures of Peyrot, Peters, and Schoenfisch are set forth above. Peyrot discloses that the diethylene glycol monomethyl ether (i.e. transcutol) serves as a permeation enhancer in their composition (English machine translation: page 7, lines 12-13). Neither of these references discloses including hexylene glycol in the composition.
Horstmann discloses that both diethylene glycol monomethyl ether and hexylene glycol were known to serve as permeation enhancers for topical drug delivery formulations. Therefore, it would have been prima facie obvious to substitute the diethylene glycol monomethyl ether disclosed by Peyrot with hexylene glycol at the time of the instant invention because both agents were known at the time of the instant invention to serve the purpose of enhancing active agent permeation into the skin. Please see MPEP 2144.06 regarding art-recognized equivalents and MPEP 2144.07 regarding art-recognized suitability.

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.

.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It is well settled that a prima facie case of obviousness can be established when two compositions are known for the same purpose.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also MPEP 2144.06.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On page 10, Applicant describes the teachings of Peyrot and points out that Peyrot does not disclose any NO releasing compound.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 10, Applicant argues that one having ordinary skill would not have expected that the properties/components that provide the specific benefits for Peyrot’s active ingredients would also be suitable for the presently claimed active ingredient.  Applicant argues that the diazeniumdiolated co-condensed silica particles can be difficult to formulate because they are insoluble in water and oil as such it can be difficult to prepare formulations including diazeniumdiolated co-condencsed silica particles that have a miscible combination of excipients.  Finally, Applicant argues that the storage and release of nitric oxide in the formulations can be altered by the excipients.  


On page 10, Applicant asserts that Peters, Labrie, and Steele provide no motivation to combine the cited prior art references.  
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  See above.

Conclusion
No claims are allowed.                                                                                                                                                                             Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617